Citation Nr: 0602320
Decision Date: 01/26/06	Archive Date: 04/11/06

DOCKET NO. 03-06 770                        DATE JAN 26 2006

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia

THE ISSUES

1. Whether new and material evidence has been presented to reopen the claim of service connection for peptic ulcer disease.

2. Entitlement to service connection for peptic ulcer disease on a direct basis or due to exposure to herbicides.

3. Entitlement to service connection for a stomach disorder on a direct basis or due to exposure to herbicides.

REPRESENTATION

Veteran represented by:  Vietnam Veterans of America

WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from November 1967 to September 1970.

Service connection for peptic ulcer disease was previously denied by a Department of Veterans Affairs (VA) rating decision in April 1996. The veteran was notified of the determination and of his procedural and appellate rights by VA letter in May 1996; however, he did not appeal the decision within one year of the notice thereof, and the rating decision became final.

The current matter is before the Board of Veterans' Appeal (hereinafter Board) on appeal of a rating decision in June 2002 by the Baltimore, Maryland, Regional Office (RO), which denied the claims of service connection for peptic ulcer disease and a stomach disorder, each on a direct basis and as secondary to exposure to herbicide agents.

In March 2004, the veteran was afforded a hearing before the undersigned Acting Veterans Law Judge. A transcript of that hearing is of record.

In September 2004, the Board remanded the case for further procedural and evidentiary development. As the requested development has been completed, no further action to ensure compliance with the remand directives is required. Stegall v. West, 11 Vet. App. 268 (1998).

On the claim of service connection for peptic ulcer disease, the RO adjudicated the claim without consideration of the finality of the prior April 1996 rating decision. In Barnett v. Brown, 8 Vet. App. 1,4 (1995), the United States Court of Appeals for Veterans Claims (Court) held that "the new and material evidence requirement was clearly a material legal issue which the Board had a legal duty to address, regardless of the RO's actions." See also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). . For this reason, the Board has rephrased this issue on the title page to better reflect the procedural and jurisdictional posture of the case.

- 2



In September 2004, the Board granted the motion to advance this case on the docket. 38 C.F.R. § 20.900(c).

FINDINGS OF FACT

1. By rating decision in April 1996, the RO denied the claim of service connection for peptic ulcer disease; the veteran did not appeal the determination.

2. The evidence presented since the April 1996 rating decision is new and material and raises a reasonable possibility of substantiating the claim of service connection for peptic ulcer disease.

3. Neither peptic ulcer disease nor a stomach disorder, including gastroesophageal reflux disease, has been recognized by VA as causally related to exposure to herbicide used in Vietnam.

4. There is no competent medical evidence linking peptic ulcer disease directly to service or to exposure to herbicides.

5. There is no competent medical evidence linking a stomach disorder, gastroesophageal reflux disease, to service or to exposure to herbicides.

CONCLUSIONS OF LAW

1. The evidence presented since the April 1996 rating decision by the RO, denying service connection for peptic ulcer disease, is new and material, and the claim of service connection is reopened. 38 U.S.C.A. §§ 5108, 7105 (c) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.304(a), 3.156(a) (2005).

2. Peptic ulcer disease was not incurred in or aggravated by service, and peptic ulcer disease may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1110,

- 3 



1112, 1116, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2005).

3. A stomach disorder, gastroesophageal reflux disease, was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1116, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b) (1). VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Peligrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of a letter dated in March 2002 from the RO or agency of original jurisdiction (AOJ) to the veteran that was issued prior to the initial RO decision. Another letter was issued in November 2004. Those letters informed the veteran of what evidence was required to substantiate the claims and

-4



of his and VA's respective duties for obtaining evidence. The veteran was also asked to submit evidence and/or information in his possession.

In this case, all identified medical records relevant to the issues on appeal have been requested or obtained. VA provided the veteran with a medical examination in July 2002. The available medical evidence is sufficient for an adequate determination of the veteran's claims. In its September 2004 remand, the Board request that the inpatient records be obtained from hospitals in Vietnam, Japan, and Maryland, where the veteran stated he had been treated for a stomach condition. The Federal custodian of service records subsequently reported that a search for the clinical records had been made, but no records were found. The veteran was informed of the negative results in the supplemental statement of the case in October 2005. Under these circumstances, the Board finds the duty to notify and the duty to assist under the VCAA have been fulfilled.

Pertinent Laws, Regulations, and Court Precedents

To establish service connection, the facts, as shown by the evidence, must demonstrate that a particular disease or injury resulting in current disability was incurred during active service. 38 U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).

Where a veteran who served for ninety days develops peptic ulcer disease to a degree of 10 percent or more within one year from separation from service, service connection may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service. 38 U.S.C.A. § 1112 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2005).

Generally, to prove service connection, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury. Pond v. West, 12 Vet. App. 341, 346 (1999).

- 5 



Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when: (1) a chronic disease manifests itself and is identified as such in service (or within the presumption period under 38 C.F.R. § 3.307) and the veteran presently has the same condition; or (2) a disease manifests itself during service (or during the presumptive period), but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the veteran's present condition. Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

When the RO has denied a claim, it may not thereafter be reopened unless new and material evidence is submitted. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2005).

In determining whether new and material evidence has been presented, VA must initially decide whether evidence submitted since the prior final denial is, in fact, new. This analysis is undertaken by comparing newly received evidence with the evidence previously of record. After evidence is determined to be new, the next question is whether it is material. The credibility of new evidence is assumed for the limited purpose of determining whether it is material. Justus v. Principi, 3 Vet. App. 510 (1992).

Factual background

The available service medical records consist of the reports of entrance and separation examinations that contain no history or finding of peptic ulcer disease or other stomach disorder. On separation examination, the veteran reported being

- 6 



hospitalized in Vietnam and Fort Meade for stomach problems. No stomach problems were found on examination.

Medical records from Baltimore General Hospital, dated from April 1985 to September 1995, show that the veteran received treatment and evaluation for several disabilities. In November 1987, the assessment was a history of peptic ulcer disease with perforated ulcer in 1969. In 1993, X-rays revealed no soft tissue abnormality of the abdomen.

By rating decision in April 1996, the RO denied service connection for peptic ulcer disease on grounds that there was no evidence of peptic ulcer disease in service or after service.

In February 2002, the veteran requested service connection for ulcers and stomach problems due to exposure to Agent Orange. The additional evidence included the following.

On VA examination in June 1996, history included a diagnosis of peptic ulcer disease in 1969 after an episode of acute bleeding, requiring transfusions and hospitalization, but not surgery. The veteran had a recurrence of upper epigastric discomfort without further bleeding in 1974 and no further symptoms or treatment. The pertinent diagnosis was history of peptic ulcer with an episode of acute bleeding and clinically healed since the 1970s.

Records of the Social Security Administration, dated from September 1995 to September 2000, show a history of an ulcer (June 1996), a diagnosis of a history of peptic ulcer disease with gastrointestinal bleeding (March 1999), and an assessment of history of peptic ulcer disease, currently asymptomatic (October 1999). In May 2000, it was noted that the veteran stopped taking Ibuprofen because of gastric problems and symptoms of gastroesophageal reflux disease were not fully controlled with medication. The assessments were peptic ulcer disease and gastroesophageal reflux disease.

- 7 



VA records, dated from October 2001 to March 2002, contain no finding of peptic ulcer disease or other stomach disorder.

VA records, dated from Apri12002 to September 2005, disclose that the veteran continued to receive treatment for a stomach disorder. In April 2002, the assessment was stable dyspepsia and esophageal reflux.

On VA examination in July 2002, history included gastrointestinal bleeding in 1969, but treatment since then. It was also noted that the veteran was taking medications for gastroesophageal reflux disease. No pertinent diagnosis was made regarding peptic ulcer disease or other stomach disorder.

At the hearing in March 2004, the veteran testified that he started having stomach problems while stationed at Cam Ranh Bay in Vietnam, that he was hospitalized for 2 to 3 weeks after experiencing episodes of vomiting blood, that he was given blood transfusions, and that after x-rays, a doctor told him that he had a bleeding ulcer the size of a pear. The veteran also testified that he was transferred to a hospital in Japan where he stayed for two weeks, then to a hospital at Fort Meade, where he stayed for two to three months, and then to a hospital at Fort Belvoir. He stated that he continued to have problems with stomach over the years.

In response to a request for clinical records for hospitalizations in Vietnam, Japan, and Maryland during service, the National Personnel Records Center, in March 2005, reported that the search for inpatient records were negative.

	Analysis
1. Peptic Ulcer Disease New and Material Evidence

The RO previously denied service connection for peptic ulcer disease on a direct basis because peptic ulcer disease was not shown in service or after service.

The evidence added to the record since the April 1996 decision includes VA records, disclosing and an assessment of peptic ulcer disease in May 2000. This

- 8 



evidence was not previously of record, and is not cumulative or duplicative of evidence before the RO in April 1996. Hence, the evidence is new within the meaning of 38 C.F.R. § 3.156. Moreover, as this evidence establishes a current assessment of peptic ulcer disease, not shown in April 1996, the Board finds that the evidence is material, that is, it raises a reasonable possibility of substantiating the veteran's claim. As this evidence meets that standard of new and material, the criteria for reopening the claim have been met and the claim will be considered on the merits.

On the Merits

For the showing of a chronic disease, such as peptic ulcer disease, in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." 38 C.F.R. § 3.303(b).

A proper diagnosis of peptic ulcer disease is to be considered established if it represents a medically sound interpretation of sufficient clinical findings warranting such diagnosis; in short, where the preponderance of evidence indicates peptic ulcer disease. Whenever possible, laboratory findings should be used in corroboration of the clinical data. 38 C.F.R. § 3.309(a).

The service medical records show that the veteran reported a history of stomach problems during service, but peptic ulcer disease was not found on separation examination. The single historical note of stomach problems without manifestations sufficient to identify peptic ulcer disease or other diagnostic testing, such as an upper gastrointestinal series to corroborate a finding of peptic ulcer disease during service, does not establish that peptic ulcer disease was shown in service.

Where as the here, the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after service is required to support the claim. 38 C.F.R. § 3.303(b).

- 9 



After service in 1987, there was a history of peptic ulcer disease with a perforated ulcer in 1969 and the history of peptic ulcer disease was noted several times thereafter, but it was not until 2000 that peptic ulcer disease was assessed, more than 30 years after service, well beyond the one-year presumptive period after service for manifestation of peptic ulcer disease as a chronic disease. Also, the 30 year gap in the record without documentation of peptic ulcer disease opposes, rather than supports, continuity of symptomatology. But more significantly, except for the assessment of peptic ulcer disease in 2000, there are no clinical findings, supported by diagnostic testing, to warrant a diagnosis peptic ulcer disease. For these reasons, peptic ulcer disease is not shown to be related to service on the basis of direct service connection or on the basis of the one-year presumptive period for peptic ulcer disease as a chronic disease.

The remaining question is whether peptic ulcer disease is related to exposure to herbicides in Vietnam. Under 38 U.S.C.A. § 1116, 38 C.F.R. §§ 3.307(a) (6) (iii), 3 .309( e), and 3.313, certain diseases are considered to have been incurred in service in Vietnam, resulting from exposure to herbicides including Agent Orange. The list of diseases does not include peptic ulcer disease. Moreover, the Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted. Recently, the Secretary reported that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for gastrointestinal and digestive diseases. See Notice, 68 Fed. Reg. 27,630-41 (May 20, 2003). Thus, there is no basis for presumptive service connection for peptic ulcer disease, even if shown, due to exposure to herbicides in Vietnam.

Notwithstanding the foregoing analysis, the United States Court of Appeals for the Federal Circuit held presumptive service connection under 38 U.S.C.A. § 1116 does not preclude establishment of service connection with proof of actual direct causation. Combee v. Brown, 34 F.3d 1039,1042 (Fed. Cir. 1994). There is no

- 10 



medical evidence of record that associates peptic ulcer disease to exposure to herbicides, including Agent Orange, in Vietnam.

As for the veteran's statements and testimony, where, as here, the determinative issue involves a question of a medical diagnosis, competent medical evidence is required to substantiate the claim. The veteran as a layperson is not competent to offer an opinion on a medical diagnosis, and consequently his statements and testimony to the extent that he had peptic ulcer disease in service does not constitute medical evidence. Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).

As the Board may consider only independent medical evidence to support its finding and as the preponderance of the evidence is against the claim, the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b).

2. Other Stomach Disorder

As for a stomach disorder other than peptic ulcer disease, the service medical records show that the veteran reported a history of stomach problems during service, but no stomach abnormality was not found on separation examination. The single historical note of stomach problems without manifestations sufficient to identify a disease entity does not establish that a stomach disorder was shown in service.

Where as the here, the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after service is required to support the claim. 38 C.F.R. § 3.303(b).

After service, a history of recurrent upper epigastric discomfort in 1974 was noted. In May 2000 and April 2002, gastroesophageal reflux disease was assessed. The 30 year gap in the record without documentation of a stomach disorder opposes, rather than supports, continuity of symptomatology. For these reasons, a stomach disorder is not shown to be related to service on the basis of direct service connection.

- 11 



The remaining question is whether a stomach disorder, which has been clinically identified as gastroesophageal reflux disease, is related to exposure to herbicides in Vietnam. Under 38 U.S.C.A. § 1116, 38 C.F.R. §§ 3.307(a) (6) (iii), 3.309(e), and 3.313, certain diseases are considered to have been incurred in service in Vietnam, resulting from exposure to herbicides including Agent Orange. The list of diseases does not included gastroesophageal reflux disease. Moreover, the Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted. Recently, the Secretary declared that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for gastrointestinal and digestive diseases. See Notice, 68 Fed. Reg. 27,630-41 (May 20,2003). Thus, there is no basis for presumptive service connection for a stomach disorder, gastroesophageal reflux disease, due to exposure to herbicides in Vietnam.

Notwithstanding the foregoing analysis, the United States Court of Appeals for the Federal Circuit held presumptive service connection under 38 U.S.C.A. § 1116 does not preclude establishment of service connection with proof of actual direct causation. Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). There is no medical evidence of record that associates a stomach disorder, gastroesophageal reflux disease, to exposure to herbicides, including Agent Orange, in Vietnam.

As for the veteran's statements and testimony, where, as here, the determinative issue involves a question of a medical diagnosis or of medical causation, competent medical evidence is required to substantiate the claim. The veteran as a layperson is not competent to offer an opinion on a medical diagnosis or on medical causation, and consequently his statements and testimony to the extent that he relates a stomach disorder, gastroesophageal reflux disease, to exposure to herbicides does not constitute medical evidence. Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).

As the Board may consider only independent medical evidence to support its finding and as the preponderance of the evidence is against the claim, the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b).

- 12 



ORDER

New and material evidence having been presented, the claim of service connection for peptic ulcer disease is reopened.

Service connection for peptic ulcer disease on a direct basis or due to exposure to herbicides is denied.

Service connection for a stomach disorder, gastroesophageal reflux disease, on direct basis or due to exposure to herbicides is denied.

	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals

- 13 




